Citation Nr: 1032531	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral shoulder 
arthritis to include as secondary to service-connected left foot 
stress fracture. 

2.  Entitlement to a rating in excess of 10 percent for arthritis 
of the thoracic spine to include ankylosing spondylitis of the 
thoracic and lumbar spine. 

3.  Entitlement to a rating in excess of 10 percent for status 
post right foot os calcis stress fracture with traumatic 
arthritis. 

4.  Entitlement to a rating in excess of 10 percent for status 
post left foot os calcis stress fracture with traumatic 
arthritis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had honorable service from January 1968 to December 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied, in pertinent part, service connection for 
bilateral shoulder arthritis.  

The issue of entitlement to service connection for bilateral 
shoulder arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 16, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of his issues on appeal, but that he wished to 
continue his claim for service connection for bilateral shoulder 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement a 
rating in excess of 10 percent for arthritis of the thoracic 
spine to include ankylosing spondylitis of the thoracic and 
lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a claim for entitlement to a 
rating in excess of 10 percent for status post right foot os 
calcis stress fracture with traumatic arthritis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

3.  The criteria for withdrawal of a claim for entitlement to a 
rating in excess of 10 percent for status post left foot os 
calcis stress fracture with traumatic arthritis 
Have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn the issues of entitlement to 
increased ratings for status post left foot os calcis stress 
fracture of the left and right foot, and an increased rating for 
arthritis of the thoracic spine and, hence, there remain no 
allegations  of errors of fact or law for appellate consideration 
on these particular issues.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

ORDER

Entitlement to a rating in excess of 10 percent for arthritis of 
the thoracic spine to include ankylosing spondylitis of the 
thoracic and lumbar spine is dismissed. 

Entitlement to a rating in excess of 10 percent for status post 
right foot os calcis stress fracture with traumatic arthritis is 
dismissed. 

Entitlement to a rating in excess of 10 percent for status post 
left foot os calcis stress fracture with traumatic arthritis is 
dismissed. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for bilateral shoulder arthritis is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  

The Veteran contends that his bilateral shoulder disability is 
the result of migrating traumatic arthritis which started with 
his service-connected status post right and left foot os calcis 
stress fractures with traumatic arthritis.  It is noted that the 
Veteran is also service connected for arthritis of the thoracic 
spine. 

In a May 1997 private treatment record, the Veteran reported pain 
in all of his joints including his shoulders.  

An April 2004 VA knee examination report included an opinion in 
which the examiner opined that the Veteran's knee pain was due to 
arthritis, and that his knee complaints were totally unrelated to 
the service-connected stress fracture he sustained in 1968. 

An August 2004 VA examination report indicated the Veteran had 
bilateral moderate diffuse shoulder tenderness.  X-ray reports 
dated in August 2004 indicated minimal osteoarthritic changes in 
the right shoulder, and minimal degenerative changes in the 
acromioclavicular joint in the left shoulder.  The examiner 
diagnosed minimal bilateral shoulder osteoarthritis.  The 
examiner also stated he agreed with the April 2004 VA examiner 
and opined that the Veteran's shoulder disabilities were likewise 
secondary to his osteoarthritis. 

In a January 2005 letter, the Veteran's chiropractor opined that 
the Veteran is likely going through a body changing cycle where 
he has had chronic pain for several years.  He indicated that it 
all likely started as a reaction to having had his heels broken 
while in service, and this most likely lead to the body changes.  
The chiropractor stated that he has a deterioration type 
progression that starts with chronic inflammation leading to 
acute episodes of arthritis type pain.   

In a December 2005 VA opinion, the examiner noted that the 
Veteran has arthritic changes in the ankles, hips, and knees.  
The examiner opined that the Veteran's current osteoarthritis of 
multiple sites is secondary to an aging process and not 
necessarily due to the heel stress fractures he received in the 
military. 

In a June 2009 private rheumatology consultation report, the 
examiner noted a negative HLAB27, normal erythrocyte 
sedimentation rate (ESR) checked twice in May 2009, and a 
negative rheumatoid factor.  

The Board finds that another VA examination-and a medical opinion 
to reconcile the August 2004 VA and January 2004 private medical 
opinions cited above-based on full consideration of the Veteran's 
documented history and assertions is needed to resolve the 
service connection claim on appeal.  See 38 U.S.C.A. § 5103A.

Therefore, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
additional information and evidence pertinent to the claim on 
appeal.  The RO should furnish to the Veteran and his 
representative a letter requesting that the Veteran provide 
information, and, if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to the claim for service 
connection currently on appeal.  The RO should also invite the 
Veteran to submit any pertinent evidence in his possession.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Veteran 
and his representative that the Veteran 
provides sufficient information and, if 
necessary, authorization, to enable it to 
obtain any additional medical records 
pertaining to the matters on appeal that are 
not currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the Veteran should be afforded a VA 
medical examination by an orthopedist for the 
purposes of determining the etiology of his 
bilateral shoulder disabilities.  The claims 
folder must be made available for review by 
the examiner in conjunction with the 
examination.  All necessary tests and studies 
should be conducted and all findings reported 
in detail.  The examiner is requested to 
review the claims folder and the results of 
any testing prior to providing an opinion as 
to whether the Veteran has a bilateral 
shoulder disability which is at least as 
likely as not linked to his period of 
service, any continuous symptomatology, or 
the service connection bilateral foot 
disabilities. 
 
The examiner is advised that the term 'as 
likely as not' does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim. 
 
The examiner is also asked to provide a 
rationale for any opinion expressed.  If the 
examiner must resort to speculation to answer 
any question, he or she should so state. 
 
The examiner is also requested to reconcile 
the prior opinions of record, to include the 
January 2005 opinion of R. H., D.C. and the 
opinions of the April and August 2004 VA 
examiners, as to whether the Veteran's 
bilateral shoulder disability is due to 
service or due to a service-connected foot 
disability.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) to 
ensure that it is responsive to and in 
complete compliance with the directives of 
this remand, and if not, the RO should 
implement corrective procedures.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 
 
4.  Thereafter, the RO should readjudicate 
the issue of service connection for a 
bilateral shoulder disability, to include as 
secondary to a service-connected left foot 
stress fracture, with consideration of all of 
the applicable laws and regulations and any 
additional evidence received after the 
issuance of the supplemental statement of the 
case (SSOC). 
 
5.  If the benefit requested on appeal is not 
granted, the RO should issue a SSOC, which 
must contain notice of all relevant action 
taken on the claim, to include a summary of 
all of the evidence added to the record since 
the February 2010 SSOC.  A reasonable period 
of time for a response should be afforded. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


